Citation Nr: 0520805	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-00 055A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for a skin disability of 
the hands, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was remanded for 
additional development in December 2003.  It is again before 
the Board for appellate review.


FINDING OF FACT

The veteran's skin disability of the hands is characterized 
by erythema and scaling.  The body surface area involved is 1 
to 2 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
skin disability of the hands have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was treated during service for a rash and 
pustules on both hands.  The initial impression was contact 
dermatitis.  However, the veteran was given a dermatology 
consultation and was diagnosed with dyshidrotic eczema.  

The veteran submitted his original claim for disability 
compensation benefits in August 1982.  He was afforded a VA 
examination in July 1983.  The veteran was noted to have 
multiple papules over the extensor and medial surfaces of his 
fingers with scaly interdigital areas.  The palms were 
spared.  The examiner said that there was moderate lichen 
formation and hyperpigmentation.  The assessment was hand 
eczema.

The veteran was granted service connection for dyshidrotic 
eczema of the hands by way of a rating decision dated in 
September 1983.  He was assigned a 10 percent disability 
rating.  The veteran was denied service connection for 
folliculitis barbae.  

The veteran was afforded several VA dermatology examinations 
in subsequent years.  The results of those examinations were 
essentially unchanged from the July 1983 VA examination.

The veteran submitted his claim for an increased rating in 
February 2002.  He was afforded a VA examination in May 2002.  
The examiner noted that the exacerbating factor for the 
veteran's eczema was sweating.  This seemed to be more 
prevalent in the summer and related to the thumbs, and first 
and second fingers.  The examiner said that the veteran had 
slight erythema and a little bit of scaling on his hands.  
The diagnosis was mild dyshidrotic eczema.  

The Board remanded the veteran's case in December 2003.  The 
purpose of the remand was to obtain a VA examination that 
would provide findings to allow for consideration of new 
rating criteria for skin disabilities.

Associated with the claims file are VA treatment records for 
the period from October 2002 to February 2005.  The records 
do not reflect any treatment provided to the veteran for his 
service-connected eczema.

The veteran was afforded a VA dermatology examination in 
January 2005.  The veteran said that he experienced recurrent 
eruptions on his hands, especially when sweating during the 
summer.  He said that he would get blisters on the sides of 
his thumb on the left hand and on the sides of the second, 
third, and fourth fingers of the right hand.  The veteran 
said that he would get painful fissures at the sites of the 
blister formations.  The examiner reported that there were no 
findings of eczema on examination.  The diagnosis was 
dyshidrotic eczema of the hands.  The examiner noted that he 
had been asked to provide information that related to the 
amended rating criteria.  The examiner said that there was no 
evidence of ulceration, repugnant disability, marked 
disfigurement, or systemic therapy.  The examiner estimated 
the body surface area involved to be 1 to 2 percent.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

As noted above, substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected eczema.  (The RO 
issued a statement of the case (SOC) in December 2002 that 
addressed both the old and the new regulations.)  

Under the prior criteria for Diagnostic Code 7806, a 10 
percent rating is for consideration when there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
where there is eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118 (2002).

The amended criteria for Diagnostic Code 7806 provides for a 
10 percent rating where there is dermatitis or eczema with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the 
past 12-month period.  Dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period will be rated 30 percent.  38 C.F.R. 
§ 4.118 (2004).

The evidence from the VA examinations conducted in May 2002 
and January 2005 does not demonstrate that the veteran 
suffers from exudation or constant itching.  Further, there 
is no evidence of extensive lesions or marked disfigurement 
to warrant a 30 percent rating under the prior regulations.

The veteran had evidence of erythema and scaling at the time 
of the earlier examination.  There was no evidence of eczema 
at the time of the January 2005 examination.  The several VA 
examinations conducted since 1983 reflect results similar to 
that of the May 2002 examination.  Moreover, the VA treatment 
records did not reflect any evidence of exacerbations that 
might reflect a different aspect of the veteran's disability 
than was noted at the time of his VA examinations. 

The veteran's case was remanded in December 2003 for the 
purpose of obtaining examination results for use in applying 
the new rating criteria.  However, the veteran did not have 
active eczema at the time of the examination.  The examiner 
did state that his estimate of body surface area involved 
would be 1 to 2 percent based on the hands being involved.  

The evidence of record does not support an increased rating 
under the amended regulations.  The veteran's disability is 
limited to his hands.  As of the May 2002 examination the 
active area involved was limited to the thumb of one hand and 
three fingers of the other hand.  There is no indication that 
the veteran has a surface area of 20 to 40 percent involved, 
even when exposed areas are considered.  Further, there is no 
evidence to show that the veteran has used systemic therapy, 
such as corticosteroids, or other immunosuppressive drugs to 
treat his eczema.  

In reviewing all of the evidence of record, the Board finds 
that an increased rating for the veteran's eczema is not 
warranted under either the prior or amended regulations.  The 
veteran's claim for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits. The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's eczema.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case. He has provided the necessary information 
to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in April 2002 and informed him of 
the evidence needed to substantiate his claim and the 
elements to satisfy to establish an increased rating.  The 
veteran was informed that the RO would obtain any VA records 
and would obtain any other medical treatment records 
identified by the veteran.  He was asked to submit evidence 
to support his claim.

The RO wrote to the veteran again in April 2004.  Essentially 
the same information was provided at that time.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran has not identified any additional source of 
information or evidence that could be obtained to support his 
claims.  He was afforded VA examinations in the development 
of his claim.  His case was remanded in December 2003 to 
afford the veteran an opportunity for the submission of 
additional evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

Entitlement to an increased rating for a skin disability of 
the hands is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


